Citation Nr: 0616642	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  99-22 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.  

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disorder.  

3.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently rated as 30 percent disabling.

4.  Entitlement to an increased rating for headaches, 
currently rated as 30 percent disabling.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected disorders 
(TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from April 1989 to April 1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of June 1998 and later by 
the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, regional office.  

The claim for unemployability benefits and the request to 
reopen a claim for service connection for a back disorder are 
addressed below in the Remand section and are remanded to the 
RO for further action. 


FINDINGS OF FACT

1.  A single incident of sinusitis for which the veteran was 
treated in service resolved, and her only current disorder 
consists of allergic rhinitis which is not shown until 
several years after service and is not shown to be related to 
service.

2.  The post-traumatic stress disorder has resulted in 
disturbances of motivation and mood, but has not resulted in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; or difficulty in establishing and maintaining 
effective work and social relationships.  Nor does the 
veteran have other symptoms on a par with the level of 
severity exemplified in these manifestations.

3.  The veteran's headaches are very frequent, completely 
prostrating, and productive of severe economic 
inadaptability.


CONCLUSIONS OF LAW

1.  A sinus disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

2.  The criteria for a disability rating higher than 30 
percent for post-traumatic stress disorder are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).

3.  The criteria for a 50 percent rating for service-
connected headaches have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.124a, 
Diagnostic Code 8100 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board finds that each of the four content requirements of 
a duty to assist notice has been fully satisfied.  See 38 
U.S.C.A. § 5103(a);38 C.F.R. § 3.159(b).  The communications, 
such as letters from the RO dated in April 2001 and August 
2004 provided the veteran with an explanation of the type of 
evidence necessary to substantiate her claims, as well as an 
explanation of what evidence was to be provided by her and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In addition, the August 2004 letter specifically 
told the veteran to submit any additional evidence that she 
had in her possession.  Thus, the fourth element is 
satisfied.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The veteran's initial VCAA letter was provided after the 
adjudication of her claim.  However, she was given the VCAA 
notice letter and was given an ample opportunity to respond.  
She has not claimed any prejudice as a result of the timing 
of the VCAA letter.  Therefore, to decide the appeal would 
not be prejudicial error.  Further, because service 
connection for sinusitis is denied, any question as to the 
appropriate disability rating or effective date for this 
disorder is moot, and there can be no failure-to-notify 
prejudice to the veteran.  See Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006).

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The veteran was afforded VA examinations.  Her 
service medical records and post service treatment records 
have been obtained.  Records have also been obtained from the 
Social Security Administration.  In December 2003, the 
veteran had a hearing before the undersigned Veterans Law 
Judge.  The Board does not know of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

I.  Entitlement to Service Connection for a Sinus Disorder.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. See 
38 U.S.C.A. §§ 1110, 1131.  Under 38 C.F.R. § 3.380, diseases 
of allergic etiology, including bronchial asthma and 
urticaria, may not be disposed of routinely for compensation 
purposes as constitutional or developmental abnormalities.  
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently.  Increase in the degree of disability 
during service may not be disposed of routinely as natural 
progress nor as due to the inherent nature of the disease.  
Seasonal and other acute allergic manifestations subsiding in 
the absence of or removal of the allergen are generally 
regarded as acute diseases, healing without residuals.  The 
determination as to service incurrence or aggravation must be 
made on the whole evidentiary showing.

The evidence which is of record includes a service medical 
record dated in October 1990 which shows that the veteran 
complained of having a headache for six days, coughing, and 
drainage with nasal and sinus congestion.  Following 
examination, the diagnosis was sinusitis/tension headache.  
Medication, including an antibiotic, was prescribed.  

However, the service medical records do not contain 
complaints of ongoing chronic sinusitis.  Numerous subsequent 
service medical treatment records are negative for any 
additional references to sinusitis.  In fact, on separation 
in April 1992, the veteran specifically denied a history of 
sinusitis or hay fever.  The report of a medical examination 
conducted at that time shows that clinical evaluation of the 
nose and sinuses was normal.  Thus, the single incidence of 
sinusitis for which she was treated in service resolved.  

The Board further notes that sinusitis is not currently 
diagnosed.  The only current diagnosis is allergic rhinitis.  
Such a diagnosis is reflected in numerous VA and private 
records, including multiple VA records dated from 
approximately the date of her claim in December 1997 through 
2005.  The records reflect treatment consisting of allergy 
medication such as Loratadine.  There is no competent 
evidence linking this allergic rhinitis, which was first 
shown several years after service, to the single incident of 
sinusitis in service.  The Board has considered the testimony 
given by the veteran in which she reported that her symptoms 
in service were the same as her current symptoms.  However, 
the veteran's own opinion is not sufficient to support the 
claim, as lay persons, such as the veteran, are not qualified 
to offer an opinion that requires medical knowledge, such as 
a diagnosis or an opinion as to the cause of a disability.  
See Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 (1992).  The 
Board also notes that the provisions of 38 C.F.R. § 3.317 
pertaining to undiagnosed illnesses incurred during Persian 
Gulf service does not apply to this claim as the disorder has 
been diagnosed as allergic rhinitis.  Accordingly, the Board 
concludes that a sinus disorder was not incurred in or 
aggravated by service.

II.  Entitlement to an Increased Rating for Post-Traumatic 
Stress Disorder.

The veteran contends that the RO made a mistake by failing to 
assign a disability rating higher than 30 percent for her 
PTSD.  During the hearing held before the undersigned 
Veterans Law Judge in December 2003, the veteran testified 
that she was taking Prozac for treatment of her PTSD.  She 
reported that she received treatment about twice a year.  She 
said that her symptoms included nightmares, flashbacks, 
avoiding the news, and avoiding people.  She also reported 
having anxiety and depression.

The Board has considered the full history of the disorder.  
The veteran's service medical records show a variety of 
evaluations for anxiety other psychiatric symptomatology.  
She filed a claim for service connection for a psychiatric 
disorder with the VA in December 1993.  A private medical 
report dated in January 1994 from Arthur A. Murray, M.D., a 
psychiatrist, reflected a diagnosis of post-traumatic stress 
disorder.  In a rating decision of December 1993, the RO 
granted service connection for post-traumatic stress 
disorder, and assigned a 10 percent initial rating.  Later, 
in a decision of June 1996, the RO increased the rating from 
10 percent to 30 percent.  

In November 1997, the veteran requested an increased rating 
for the disorder.  The RO denied that request and the veteran 
perfected the current appeal.    

Diagnostic Code 9411 provides that a 30 percent rating is 
warranted when post-traumatic stress disorder is productive 
of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When applying the rating 
schedule, it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21.

The evidence which has been developed in connection with the 
current claim includes numerous VA outpatient psychiatric 
treatment records, private medical treatment records, the 
report of a psychology examination conducted for the Social 
Security Administration in April 2003, and the reports of VA 
psychiatric examinations conducted in September 1997, October 
1999, January 2004, and July 2005.  

After reviewing all evidence of record, the Board finds that 
the post-traumatic stress disorder has caused disturbances of 
motivation and mood, but has not resulted in occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; or difficulty in establishing and maintaining 
effective work and social relationships.  Such symptoms are 
not noted in the medical evidence.  On the contrary, the 
examination reports specifically indicate that most of these 
manifestations were not present.  For example, during the VA 
examination conducted in July 2005, it was noted that there 
was no impairment of thought process or communication.  She 
was alert and oriented in all spheres.  Her speech was normal 
in rate, tone and volume, without loose associations, flight 
of ideas, tangentiality or circumstantiality.  She denied any 
psychotic symptoms and denied any lethality.  Although her 
mood was described as tired, her affect was full.  Her 
cognition was intact, and her insight and judgment were fair.  
It was also noted that she denied a panic disorder.  Although 
she was unemployed, it was noted that she was able to 
maintain her activities of daily living.  The examiner 
assigned a Global Assessment of Functioning Score of 65 as of 
the day of the examination.  The Board notes that a GAF score 
of 61 to 70 indicates some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994.

The other medical evidence which is of record and is 
referenced above contains essentially the same findings.  The 
psychology examination conducted in April 2003 at the request 
of the Social Security Administration shows that she had no 
memory deficits for recent or remote events.  The examiner 
specifically stated that his observation was that her memory 
was functioning within normal limits.  The January 2004 VA 
outpatient psychiatric assessment shows she was alert and 
oriented.  She reported being angry about the War in Iraq, 
but denied feeling sad or depressed.  She reported feeling 
tired due to poor sleep, but her affect was full and she 
denied suicidal thought.  Memory and concentration were 
grossly intact.  Thus, the evidence shows that the 
manifestations contemplated for a 50 percent (or higher) 
rating is not shown by either the veteran's own testimony or 
the medical evidence.  Accordingly, the Board concludes that 
a rating higher than 30 percent is not warranted.  




III.  Entitlement to an Increased Rating for Headaches,
 Currently Rated As 30 Percent Disabling.

The veteran contends that her service-connected headaches are 
more severe than the current 30 percent rating for that 
disability.  The Board has considered the full history of the 
veteran's migraines.  The veteran's service medical records 
show a few complaints of headaches.  For example, a record 
dated in October 1990 included a diagnosis of tension 
headache.  In May 1994, she requested disability compensation 
for headaches which she stated were becoming progressively 
worse.  In a decision of June 1994, the RO granted service 
connection for headaches, and assigned a 10 percent initial 
rating.  

The veteran was afforded a general medical examination in 
August 1995.  The report shows that she complained of having 
headaches every day.  She stated that she occasionally had 
blurred vision with the headaches and occasionally had 
nausea.  Subsequently, in a decision of June 1996, the RO 
increased the rating from 10 percent to 30 percent.

In December 1997, the veteran requested an increased rating 
for the headaches; however, the RO denied that request.  The 
veteran subsequently perfected this appeal.

The RO has evaluated the veteran's headaches as 30 percent 
disabling under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2005).  Under that diagnostic code, 
headaches with characteristic prostrating attacks occurring 
on an average of once a month over the last several months 
shall be evaluated as 30 percent disabling, and very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability shall be evaluated as 50 
percent disabling (the maximum rating assignable under that 
diagnostic code).

Considering the evidence of record in light of the above 
criteria, and resolving all reasonable doubt in the veteran's 
favor (see 38 C.F.R. § 4.3), the Board finds that the overall 
record supports the assignment of the maximum 50 percent 
rating for headaches.  During the hearing held in December 
2003, the veteran testified that she experienced migraine 
headaches almost every day.  She said that she treated them 
with medications, including Ibuprofen, Imitrex and 
Methocarbamol.  She said that when she got a headache she 
usually had to lie down, and that it had to be quiet.  She 
reported that this occurred daily in the morning, afternoon 
or at night.  She also reported that when having an attack, 
she did not want any lights or music.  She said that she 
needs it to be quiet so she could go to sleep.  She further 
reported that after 30 minutes to one hour she could get 
relief.  

The Board notes that the veteran's testimony of having daily 
prostrating headaches is confirmed by numerous medical 
treatment records and disability evaluation examinations.  In 
this regard, a VA treatment record dated in February 1998 
reflects a complaint of having chronic daily headaches which 
included throbbing, photophobia, phonophobia, and flashing 
lights.  The reported duration was two to three hours.  A VA 
treatment record dated in May 1998 reflects complaints of 
having headaches every day which lasted an hour.  It was also 
noted that she used Imitrex which helped with the headache.  
A disability evaluation examination report dated in June 1998 
which was prepared for the Social Security Administration 
reflects that the veteran reported having migraine headaches 
three times a week.  She reportedly had nausea and vomiting 
when she had the headaches.  A VA medical record dated in 
October 2001 reflects that the veteran reported having 
chronic headaches.  Relief factors reportedly included lying 
down.  

The report of a neurology examination conducted by the VA in 
July 2005 shows that the veteran reported having headaches 
which were bilateral and sharp with a tightness sensation.  
She also had occasional photophobia, phonophobia and nausea.  
It was stated that "The patient does have headaches almost 
every day."  A VA medical treatment record dated in 
September 2005 reflects that the veteran had a history of 
almost daily headaches.  She reported that she was sometimes 
near vomiting and needed to be in a dark room.  Thus, both 
the frequency of the headaches and the prostrating nature are 
documented by the medical evidence. 

With respect to whether there is severe economic 
inadaptability, the Board notes that the headaches were one 
of the reasons the veteran was granted disability benefits 
from the Social Security Administration.  Moreover, the 
assertions of the veteran as to the frequency and severity of 
her headaches (i.e. almost daily) suggest they would likely 
result in greater industrial impairment than is contemplated 
in the 30 percent rating currently assigned.

Although the headaches are not necessarily "prolonged" 
inasmuch as they resolve approximately an hour after taking 
medication and lying down, the Board notes that it is not 
necessary that all of the manifestations of a particular 
rating be present, but rather that the overall picture of the 
disability more nearly approximate the criteria for that 
particular rating.  Under these circumstances, and with 
resolution of all reasonable doubt in the veteran's favor, 
the Board finds that the criteria for assignment of a 50 
percent rating-the maximum rating assignable for the 
veteran's headaches under Diagnostic Code 8100-is warranted.


ORDER

1.  Service connection for a sinus disorder is denied.

2.  An increased rating for post-traumatic stress disorder, 
currently rated as 30 percent disabling, is denied.

3.  An increased 50 percent rating for headaches is granted, 
subject to the law and regulations applicable to the payment 
of monetary benefits.  


REMAND

In a remand of August 2004, the Board noted that there was no 
indication that the RO had issued a statement of the case in 
response to a notice of disagreement filed by the veteran 
with a decision denying her claim for unemployability 
benefits.  Therefore, the Board remanded that matter to 
comply with Manlincon v. West, 12 Vet. App. 238, 240 (1999) 
(holding that, where notice of disagreement is filed with 
decision and no statement of the case has been issued, the 
Board must remand, not refer, that issue to the RO for 
issuance of a statement of the case).  As of the current 
date, however, there is still no indication in the claims 
file that a statement of the case has been issued.  The Board 
further notes that a Manlincon remand is also required with 
respect to a request to reopen a claim for service connection 
back disorder.  In a decision of July 2005, the RO confirmed 
a prior denial of service connection for a back disorder.  
Subsequently, in September 2005, the veteran submitted a 
letter in which she stated that she disagreed with the 
decision as she knew that she was treated for back pain on 
active duty.  However, the RO apparently never issued a 
statement of the case on that issue.  Due process 
considerations mandate that the case be REMANDED for a 
statement of the case on theses issues.   

Accordingly, these issues are remanded to the RO for the 
following actions:

1.  The RO should issue a statement of 
the case in response to the notice of 
disagreement with the June 1998 rating 
decision regarding unemployability 
benefits and the July 2005 denial of the 
request to reopen a claim for service 
connection for a back disorder.  The RO 
should then allow the veteran 60 days 
within the date of mailing of the 
statement of the case, or the remainder 
of the one year period from the date of 
notification of the decision being 
appealed, whichever period ends later, to 
perfect his appeal of that issue to the 
Board if he so desires by filing a VA 
Form 9 substantive appeal. 38 C.F.R. § 
20.302(b).  

2.  The veteran is hereby advised that 
the Board will only exercise appellate 
jurisdiction over this issue if he files 
a timely substantive appeal that complies 
with the provisions of 38 U.S.C.A. § 7105 
(West 2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CONSTANCE B. TOBIAS 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


